Citation Nr: 1506983	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease.

2. Entitlement to service connection for ulcerative colitis and Crohn's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to March 1949. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In April 2013 and November 2013, the Board remanded this appeal for further development.  In June 2014, the Board reopened the claims of entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease.  

The Board remanded these claims for VA to obtain the Veteran's updated medical records and to afford the Veteran an examination to determine the nature and etiology of the claimed conditions.  The Veteran failed to report for a VA examination scheduled for October 2014 and the case was properly returned to the Board for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran was scheduled for an October 2014 VA examination.

2. The Veteran failed to report for the October 2014 VA examination and has not shown good cause for doing so.





CONCLUSION OF LAW

The Veteran's claims are denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the required notice in a letter sent to the Veteran in January 2010.
This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter informed the Veteran of the criteria for reopening a previously denied claim with new and material evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims were remanded for additional development in June 2014.  The Veteran's updated VA treatment records were obtained and associated with the claims file.  

The Veteran was sent a duty to assist letter dated July 2014 informing him that the Appeals Management Center (AMC) would be assisting him in obtaining additional evidence for his claim.  The Veteran responded in July 2014 that he did not have any additional evidence to provide.

As noted above, the Board requested that the Veteran undergo a VA examination to determine the etiology of his stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease.    
In October 2014 the Veteran was scheduled for a VA examination in relation to his claim.  The Veteran failed to appear for his scheduled examination in October 2014.  The Veteran did not contact VA to provide good cause for his failure to appear for the VA examination.  In December 2014, the AMC contacted the Veteran to determine his reason for failing to report for the VA examination.  The Veteran stated that he had not felt well that day and declined to be re-scheduled for another examination.

The Veteran was apprised of the determination that he failed to report for the October 2014 examination in a supplemental statement of the case dated January 2015.

Based on the above, the Board finds that there has been substantial compliance with its June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

Legal Criteria and Analysis

The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in 1949.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).  VA regulations define an "original claim" as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b).  We also note that section 3.655 speaks in terms of claims for compensation rather than service connection for each new disability.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.    

In November 2009, the Veteran filed a request to reopen the previously denied claims of claims of entitlement to service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease, and for ulcerative colitis and Crohn's disease.  

Thus, as the Veteran has filed a claim in November 2009 that is not an original compensation claim, i.e., an initial claim filed on the form prescribed by VA, the current claim is not the "original claim for compensation."  See 38 C.F.R. § 3.160(b).  Rather, it falls into the other category of cases, specifically which means that the claim must be denied as a matter of law.

The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in October 2014.  The Veteran's address on the July 2014 duty to assist letter and the address listed on the electronic note from the Saginaw VA Medical Center is the same address provided by the Veteran to VA.  There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Moreover, he has not contended that he did not receive notification from VA.

The Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  It is presumed that he was properly notified of the date and time of the VA examination.  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a)(2014).
	
The Board finds that the Veteran did not contact VA and inform the administration that he was unable to attend the scheduled examination.  In fact, when the AMC contacted the Veteran in December 2014 to ascertain the reason for his failure to report, the Veteran stated that he did not feel well that day and declined to have an additional VA examination scheduled.  Therefore, the Board finds that the Veteran did not provide good cause for his failure to appear for the October 2014 VA examination.  Furthermore, he has established that he will not appear for an examination.
  
Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with any other original claim, the claim shall be denied.  Here, a VA examination was ordered pursuant to the June 2014 Board remand.  The Veteran was scheduled for such an examination and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.



ORDER

Service connection for a stomach disability, to include residuals of a subtotal gastrectomy and peptic ulcer disease is denied.

Service connection for ulcerative colitis and Crohn's disease is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


